DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “means...to impart rotation” in claims 7 and 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires a wide side plane that faces a process chamber, but the claim does not specifically require a process chamber so this is indefinite as to whether or not the process chamber is being attempted to be claimed or not. Claiming the assembly without claiming the chamber cannot include a reference to the chamber.
The claim is also indefinite because it refers to a substrate multiple times but it is not clear whether a substrate is actually required or not required. The carrying element is used for carrying a substrate but does not explicitly state the substrate is present.
Claims 1, 5, 11 and 12 include “running on a cylinder” but it is not clear what this clause phrase means or further what the cylinder is/where it is located.
Claims 2, 4, 5, 7, 10, 11, 12, 14 and 17 further refer to the substrate but again it is not clear if the substrate is actually required in the claim susceptor assembly.
Claims 7 and 10 require a means to impart rotation as noted above, while the term is supported in the specification it is not clear which elements are being used to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 6, 9-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (DE2012106796, Eng. Machine translation) in view of Barriss (2015/0075431) and Brenninger (2010/0216261).

- the reactor housing in a process chamber, understood as per the background and description (see English abstract)
- the device comprises a susceptor assembly, see figure 5,
- the assembly includes a wide plane (surface) that faces the process chamber 
- a pocket – see 8, wherein substrate is placed,
- a carrying element in the pocket – see 5,
- there is an upper face (8) of the carrying element which is parallel to a wide side plane of the susceptor and also includes a limiting face – see 15, and 
- the transition between the limiting face and the carrying element is chamfered as per the figure, while the prior art is silent on the dimensions of the chamfer, Barriss teaches that in a substrate carrier the edges can be rounded or chamfered and that it is known to control the shape of the edge in order to affect the flow of process gases [0060].  Further, as per MPEP 2144.04 IV. A., the selection of a certain size is prima facie obvious without a showing of criticality.  In this case the prior art depicts a chamfer without any specific dimensions, it would be within one of ordinary skill in the art to vary the chamfer based on a number of variables including the size of the substrate processed and therefore the selection of a chamfer with a height greater than 0.4 mm would have been obvious - particularly where Barriss teaches that the edge is a result effective variable.  The claim requires chamfer or round edges and therefore further suggests the lack of criticality of the dimensions of a chamfer or rounded edge.
	The height of the section of limiting face is unclear because limitation related to running on the cylinder is not clear, and further, it is not clear if the substrate is actually 
Because the teachings do not explicitly teach a height greater than a thickness of a substrate, in the interest of compact prosecution, the teachings Brenninger are applied.  Brenninger teaches that a substrate is operably placed below the surface of the substrate holder, see Figs. 1 and 2.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the size of the support surface in order such that the distance between the carrying element in the upper face is greater than a thickness of the substrate as Brenninger teaches that such an arrangement is operable.  Taken together, the prior art therefore demonstrates that the selection of size, wherein it applies to the height of a pocket relative to a carrying element is adjustable (i.e. to be at the height of the carrier or below such a height).
	Regarding claim 2, the final arguments in the rejection of claim one are applied herein but not repeated the height relative to the supporting surface would be understood per Brenninger to be greater than the substrate thickness.
	Regarding claims 3-6, 9, 11-13 and 16, as per above the modification of a size is prima facie obvious without a showing of criticality.  To modify the height of the section as claimed would have been obvious based on the routine optimization of size of 
	Regarding claim 10, all elements of the claim are addressed per above including housing and process chamber, pocket, chamfer and support height, i.e. size modification as noted, as per claim 1.
	Regarding claim 17, all elements are addressed as per above including the transition of the limiting face in the height of the limiting face, the radially outer and inner areas are merely designated portions of the carrying element and therefore met by the prior art as applied. Any portion of the carrying element, 5, of Daniels meets the requirement of both the inner and outer portions as claimed.

	Claims 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Barriss in view of Kappeler (2008/0206464).
The teachings of Daniel are applied above including the susceptor assembly of claim one but not teaching the substrate holder as part of the assembly and wherein there is a rotation means.
Kappeler teaches that it is helpful to include a substrate holder on a susceptor (pedestal of Kappeler) in order to facilitate rotation by gas streams from exit nozzles [0027].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the substrate holder on the susceptor of Daniel as taught by Kappeler as it would allow for rotation of the substrate.

Regarding claims 8 and 15, all elements of claim 8 are taught as the pedestal of Kappeler is the susceptor that forms the carrying body.  The holder as per above is the cover plate.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715